           Case 3:19-cv-00508-MMD-CLB Document 68 Filed 12/07/20 Page 1 of 5



 1   Gena L. Sluga, Nevada Bar No. 9910
     CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC
 2
     8985 S. Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 362-6666
 4   Facsimile: (702) 992-1000
     gsluga@cdslawfirm.com
 5
     Attorneys for Plaintiff Foremost Signature
 6   Insurance Company

 7                            IN THE UNITED STATES DISTRICT COURT
 8                                     FOR THE DISTRICT OF NEVADA
 9   FOREMOST           SIGNATURE          INSURANCE       Case No. 3:19-cv-00508-MMD-CLB
10   COMPANY, a Michigan corporation duly
     licensed to sell and administer insurance in
11   The State of Nevada,                                    ORDER GRANTING JOINT MOTION
                                                              FOR ENTRY OF A STIPULATED
12                        Plaintiff,                         JUDGMENT AGAINST GMUENDER
            Vs.                                              ENGINEERING, LLC AND JOSEF C.
13                                                                   GMUENDER
14   GMUENDER ENGINEERING, LLC, a Nevada
     limited    liability  company;    JOSEF      C.
15   GMUENDER and JANE DOE GMUENDER,
16   husband and wife; MARY E. GMUENDER and
     JOHN DOE GMUENDER, husband and wife;
17   WILLIAM HUBER, parent and guardian of
     Ashley Huber and Taylor Huber, individually and
18   as surviving children of Kelly Huber, deceased;
19   GRANBY REALTY HOLDINGS, LLC, a
     Colorado limited liability company; GRANITE
20   STATE INSURANCE COMPANY, an Illinois
     corporation;     NATIONAL       UNION     FIRE
21   INSURANCE COMPANY OF PITTSBURGH
     PA, a Pennsylvania corporation.
22
23                        Defendants.

24          Pursuant to L.R. Civ. 7-1(c), Plaintiff Foremost Signature Insurance Company (“Foremost”)

25   and Defendants Gmuender Engineering, LLC and Josef C. Gmuender (the “Gmuender Defendants”)
26   jointly move to have this Court enter a stipulated judgment against the Gmuender Defendants as
27   described below and as set forth in the form of order submitted with this Joint Motion for Entry of a
28   Stipulated Judgment Against Gmuender Engineering, LLC and Josef C. Gmuender.


                                                       1
       Case 3:19-cv-00508-MMD-CLB Document 68 Filed 12/07/20 Page 2 of 5



 1      Foremost and the Gmuender Defendants stipulate to the following:
 2   1. Foremost is entitled to a judicial declaration against the Gmuender Defendants that there is no
 3      coverage under Foremost’s Small Business Policy number PAS 01989310, issued to named
 4      insured Gmuender Engineering LLC, for the damages sought in the lawsuit styled Huber et al.
 5      v. Granby Realty Holdings, et al., 2019CV30046, and for the death of Defendant William
 6      Huber’s wife and injury to Defendant William Huber’s children.
 7   2. Foremost is entitled to a judicial declaration against the Gmuender Defendants that Foremost
 8      owes no past or present duty to defend, indemnify, or reimburse any of this action’s Defendants
 9
        in any amount for any claims in connection with the lawsuit styled Huber et al. v. Granby
10
        Realty Holdings, et al., 2019CV30046, and for the death of Defendant William Huber’s wife
11
        and injury to Defendant William Huber’s children.
12
     3. Foremost will not seek reimbursement from the Gmuender Defendants for any defense fees or
13
        defense costs expended in defending the Gmuender Defendants and incurred in Huber et al. v.
14
        Granby Realty Holdings, LLC, et al., 1:18-cv-030024-RM-MEH, or Huber et al. v. Granby
15
        Realty Holdings, LLC, 2019CV30046 through the date this order is granted.
16
     4. Each party will bear its own attorneys’ fees and costs.
17
     5. The Gmuender Defendants, their successors, members, managers, heirs, agents, and all making
18
        claim of right through or on behalf of the Gmuender Defendants, shall forever be bound by the
19
        Court’s ruling, orders, and future judgments entered in this captioned litigation.
20
     6. The proposed order is below.
21
22
        RESPECTFULLY SUBMITTED this 14th day of April 2020.
23
24                                        By: /s/ Gena L. Sluga
                                            Gena L. Sluga
25                                          CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC
                                            8985 South Eastern Avenue, Suite 200
26
                                            Las Vegas, Nevada 89123
27                                          gsluga@cdslawfirm.com
                                            Attorney for Plaintiff Foremost Signature Insurance
28                                          Company


                                                     2
Case 3:19-cv-00508-MMD-CLB Document 68 Filed 12/07/20 Page 3 of 5
           Case 3:19-cv-00508-MMD-CLB Document 68 Filed 12/07/20 Page 4 of 5



 1                                                   ORDER
 2          This Court, having reviewed the Joint Motion for Entry of a Stipulated Judgment Against
 3   Gmuender Engineering, LLC and Josef C. Gmuender filed by Foremost Signature Insurance Company
 4   (“Foremost”) and Gmuender Engineering, LLC and Josef C. Gmuender (together, the “Gmuender
 5   Defendants”), and for good cause appearing:
 6          IT IS HEREBY ORDERED declaring the following against the Gmuender Defendants: There is
 7
     no coverage under Foremost’s Small Business Policy number PAS 01989310, issued to named insured
 8
     Gmuender Engineering LLC, for the damages sought in the lawsuit styled Huber et al. v. Granby
 9
     Realty Holdings, et al., 2019CV30046, and for the death of Defendant William Huber’s wife and injury
10
     to Defendant William Huber’s children; and Foremost owes no past or present duty to defend,
11
     indemnify, or reimburse any of this action’s Defendants in any amount for any claims in connection
12
     with the lawsuit styled Huber et al. v. Granby Realty Holdings, et al., 2019CV30046, and for the death
13
     of Defendant William Huber’s wife and injury to Defendant William Huber’s children.
14
            IT IS FURTHER ORDERED that Foremost may not seek reimbursement from the Gmuender
15
     Defendants for any defense fees or defense costs expended in defending the Gmuender Defendants in
16
     Huber et al. v. Granby Realty Holdings, LLC, et al., 1:18-cv-030024-RM-MEH, or Huber et al. v.
17
     Granby Realty Holdings, LLC, 2019CV30046 through the date of this order.
18
            IT IS FURTHER ORDERED that each party will bear its own attorneys’ fees and costs.
19
            IT IS FURTHER ORDERED that the Gmuender Defendants, their successors, members,
20
     managers, heirs, agents, and all making claim of right through or on behalf of the Gmuender
21
22   Defendants, shall forever be bound by the Court’s ruling, orders, and future judgments entered in this

23   captioned litigation.
                                                   IT IS SO ORDERED:
24
25
                                                   United States District Judge Miranda M. Du
26
27
28   DATED:           December 7, 2020



                                                         4
           Case 3:19-cv-00508-MMD-CLB Document 68 Filed 12/07/20 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on this 14th day of April 2020, service of the foregoing JOINT
 3
     MOTION FOR ENTRY OF A STIPULATED JUDGMENT AGAINST GRANBY REALTY
 4
     HOLDINGS, LLC was made upon each party in the case who is registered as an electronic case filing
 5
 6   user with the Clerk as follows:

 7   Jeffrey N. Labovitch
     jlabovitch@nicolaidesllp.com
 8   Joseph P. Lang
 9   jlang@nicolaidesllp.com
     NICOLAIDES FINK THORPE
10   MICHAELIDES SULLIVAN LLP
     4365 Executive Drive, Suite 950
11   San Diego, CA 92121
12   Telephone: (858) 257-0700
     Facsimile: (858) 257-0701
13
     Kevin E. Helm
14   KevinH@helmandassociates.net
     HELM & ASSOCIATES
15   2330 Paseo Del Prado, Suite C103
16   Las Vegas, NV 89102
     Telephone: (702) 258-0022
17   Facsimile: (702) 258-0114
     Attorneys for Defendants
18   Granite State Insurance Company and
19   National Union Fire Insurance Company of Pittsburgh, PA

20
     /s/ Harleigh Scott
21   An Employee of Christian, Kravitz, Dichter, Johnson & Sluga, LLC
22
23
24
25
26
27
28


                                                      5
